UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 - For the fiscal year ended December 31, 2010 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(972)233-1700 Securities registered pursuant to Section 12(b) of the Act: Titleofeachclass Name of each exchange on which registered Common stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark: If the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No X If the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes No · The registrant has not yet been phased into the interactive data requirements. If disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes No X Whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act).Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X The aggregate market value of the 6.8 million shares of voting stock held by nonaffiliates of NL Industries, Inc. as of June 30, 2010 (the last business day of the Registrant's most recently-completed second fiscal quarter) approximated $42 million. As of February 28, 2011, 48,656,884 shares of the Registrant's common stock were outstanding. Documents incorporated by reference The information required by Part III is incorporated by reference from the Registrant's definitive proxy statement to be filed with the Commission pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. - 1 - PART I ITEM 1.BUSINESS The Company NL Industries, Inc. was organized as a New Jersey corporation in 1891.Our common stock trades on the New York Stock Exchange, or the NYSE, under the symbol NL.References to “NL Industries,” “NL,” the “Company,” the “Registrant,” “we,” “our,” “us” and similar terms mean NL Industries, Inc. and its subsidiaries and affiliate, unless the context otherwise requires. Our principal executive offices are located at Three Lincoln Center, 5reeway, Suite 1700, Dallas, TX 75240.Our telephone number is (972) 233-1700.We maintain a website at www.nl-ind.com. Business Summary We are primarily a holding company.We operate in the component products industry through our majority-owned subsidiary, CompX International Inc. (NYSE Amex: CIX).We operate in the chemicals industry through our non-controlling interest in Kronos Worldwide, Inc.CompX and Kronos (NYSE: KRO), each file periodic reports with the Securities and Exchange Commission (“SEC”). Organization We are majority-owned by Valhi, Inc. (NYSE: VHI).At December 31, 2010, Valhi owned approximately 83% of our outstanding common stock.Subsidiaries of Contran Corporation owned approximately 94% of Valhi’s outstanding common stock at December 31, 2010.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr. Simmons is the sole trustee) or is held directly by Mr. Simmons or other persons or entities related to Mr. Simmons.Consequently, Mr. Simmons may be deemed to control Contran, Valhi and us. Forward-looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, as amended. Statements in this Annual Report that are not historical facts are forward-looking in nature and represent management’s beliefs and assumptions based on currently available information.In some cases, you can identify forward-looking statements by the use of words such as "believes," "intends," "may," "should," "could," "anticipates," "expects" or comparable terminology, or by discussions of strategies or trends.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we do not know if these expectations will be correct.Such statements by their nature involve substantial risks and uncertainties that could significantly impact expected results. Actual future results could differ materially from those predicted.The factors that could cause actual future results to differ materially from those described herein are the risks and uncertainties discussed in this Annual Report and those described from time to time in our other filings with the SEC include, but are not limited to, the following: - 2 - · Future supply and demand for our products; · The extent of the dependence of certain of our businesses on certain market sectors; · The cyclicality of our businesses (such as Kronos’ TiO2 operations); · Changes in raw material and other operating costs (such as energy, ore and steel costs)and our ability to pass those costs on to our customers or offset them with reductions in other operating costs; · Changes in the availability of raw material (such as ore) · General global economic and political conditions (such as changes in the level of gross domestic product in various regions of the world and the impact of such changes on demand for, among other things, TiO2 and component products); · Possible disruption of our business or increases in the cost of doing business resulting from terrorist activities or global conflicts; · Competitive products and prices, including increased competition from low-cost manufacturing sources (such as China); · Customer and competitor strategies; · Potential consolidation of Kronos’ competitors; · Demand for office furniture; · Substitute products; · The impact of pricing and production decisions; · Competitive technology positions; · Our ability to protect our intellectual property rights in our technology; · The introduction of trade barriers; · Service industry employment levels; · Fluctuations in currency exchange rates (such as changes in the exchange rate between the U.S. dollar and each of the euro, the Norwegian krone, the Canadian dollar and the New Taiwan dollar); · Operating interruptions (including, but not limited to, labor disputes, leaks, natural disasters, fires, explosions, unscheduled or unplanned downtime and transportation interruptions); · The timing and amounts of insurance recoveries, · Our ability to maintain sufficient liquidity; · The extent to which our subsidiaries were to become unable to pay us dividends; · CompX’s and Kronos’ ability to renew or refinance debt; · CompX’s ability to comply with covenants contained in its revolving bank credit facility; · The ultimate outcome of income tax audits, tax settlement initiatives or other tax matters; · Potential difficulties in integrating completed or future acquisitions, · Decisions to sell operating assets other than in the ordinary course of business; · Uncertainties associated with the development of new product features; · Our ability to utilize income tax attributes or changes in income tax rates related to such attributes, the benefits of which have been recognized under the more-likely-than-not recognition criteria; · Environmental matters (such as those requiring compliance with emission and discharge standards for existing and new facilities or new developments regarding environmental remediation at sites related to our former operations); · Government laws and regulations and possible changes therein (such as changes in government regulations which might impose various obligations on present and former manufacturers of lead pigment and lead-based paint, including us, with respect to asserted health concerns associated with the use of such products); · The ultimate resolution of pending litigation (such as our lead pigment and environmental matters); and · Possible future litigation. - 3 - Should one or more of these risks materialize or if the consequences of such a development worsen, or should the underlying assumptions prove incorrect, actual results could differ materially from those currently forecasted or expected.We disclaim any intention or obligation to update or revise any forward-looking statement whether as a result of changes in information, future events or otherwise. Operations and equity investment Information regarding our operations and the companies conducting such operations is set forth below.Geographic financial information is included in Note 2 to the Consolidated Financial Statements, which is incorporated herein by reference. Component Products CompX International Inc. - 87% owned at December 31, 2010 CompX is a leading manufacturer of security products, precision ball bearing slides and ergonomic computer support systems used in the office furniture, transportation, postal, tool storage, appliance and a variety of other industries.CompX is also a leading manufacturer of stainless steel exhaust systems, gauges and throttle controls for the performance marine industry.CompX has production facilities in North America and Asia. Chemicals Kronos Worldwide, Inc. – 30% owned at December 31, 2010 Kronos is a leading global producer and marketer of value-added titanium dioxide pigments, which are used for imparting whiteness, brightness, opacity and durability to a diverse range of customer applications and end-use markets, including coatings, plastics, paper and other industrial and consumer "quality-of-life" products.Kronos has production facilities in Europe and North America. Sales of TiO2 represented about 90% of Kronos’ total sales in 2010, with sales of other products that are complementary to Kronos’ TiO2 business comprising the remainder. COMPONENT PRODUCTS - COMPX INTERNATIONAL INC. Industry Overview - Through our majority-owned subsidiary, CompX, we manufacture components that are sold to a variety of industries including office furniture, recreational transportation (including performance boats), mailboxes, tool boxes, home appliances, banking equipment, vending equipment and computer-related equipment.While a significant portion of our sales are to the office furniture market (33% in 2010 and 2009 and 36% in 2008), we continuously seek to diversify into new markets and identify new applications and features for our products which we believe provide a greater potential for higher rates of earnings growth as well as diversification of risk. - 4 - Manufacturing, Operations and Products – CompX’s Security Products business, with a manufacturing facility in South Carolina and one in Illinois shared with the Marine Components business, manufactures mechanical and electric cabinet locks and other locking mechanisms for sale to the postal, office and institutional furniture, transportation, vending, tool storage, banking, general cabinetry and other industries.We believe that CompX is a North American market leader in the manufacture and sale of cabinet locks and other locking mechanisms.CompX’s security products are used in a variety of applications including ignition systems, mailboxes, file cabinets, desk drawers, tool storage cabinets, vending and gaming machines, high security medical cabinetry, electrical circuit panels, storage compartments, gas station security, bank bags and parking meters.These products include: · disc tumbler locks which provide moderate security and generally represent the lowest cost lock to produce; · pin tumbler locking mechanisms which are more costly to produce and are used in applications requiring higher levels of security, including our TuBar® and our KeSet®and System 64 high security systems, which allow the user to change the keying on a single lock 64 times without removing the lock from its enclosure; and · innovative eLock electronic locks which provide stand-alone or networked security and audit trail capability for drug storage and other valuables through the use of a proximity card, magnetic stripe or keypad credentials. A substantial portion of CompX’s Security Products sales consist of products with specialized adaptations to an individual manufacturer’s specifications, some of which are listed above.CompX also has a standardized product line suitable for many customers, which is offered through a North American distribution network to lock distributors and to smaller original equipment manufacturers (“OEMs”) via its STOCK LOCKS® distribution program. CompX’s Furniture Components business, with facilities in Canada, Michigan and Taiwan, manufactures a complete line of precision ball bearing slides and ergonomic computer support systems for use in applications such as file cabinets, desk drawers, computer-related equipment, home appliances, tool storage cabinets, imaging equipment, automated teller machines and other applications.These products are manufactured to customer specifications and include: · the patented Integrated Slide Lock which allows a file cabinet manufacturer to reduce the possibility of multiple drawers being opened at the same time; · the patented adjustable Ball Lock which reduces the risk of heavily-filled drawers, such as auto mechanic tool boxes, from opening while in movement; · the Self-Closing Slide, which is designed to assist in closing a drawer and is used in applications such as bottom-mount freezers; · articulating computer keyboard support arms (designed to attach to desks in the workplace and home office environments to alleviate possible user strains and stress and maximize usable workspace), along with the patented LeverLock keyboard arm, which is designed to make ergonomic adjustments to the keyboard arm easier; · CPU storage devices which minimize adverse effects of dust and moisture; · flat panel computer monitor support systems designed to support one to eight screens which can be adjusted for tilt, swing and rotation to enable achievement of the correct ergonomic position; and · complementary ergonomic accessories, such as ergonomic wrist rest aids and mouse pad supports. - 5 - CompX’s Marine Components business, with a facility in Wisconsin and a facility shared with the Security Products business in Illinois, manufactures and distributes stainless steel exhaust components, gauges, throttle controls, hardware and accessories primarily for performance boats.CompX’s specialty marine component products are high precision components designed to operate within tight tolerances in the highly demanding marine environment.These products include: · original equipment and aftermarket stainless steel exhaust headers, exhaust pipes, mufflers and other exhaust components; · high performance gauges such as GPS speedometers and tachometers; · controls, throttles, steering wheels and other billet accessories; and · dash panels, LED lighting, rigging and other accessories. CompX operated six manufacturing facilities at December 31, 2010 including one facility in Grayslake, Illinois that houses operations relating to Security Products and Marine Components. Security Products Furniture Components Marine Components Mauldin, SC Grayslake, IL Kitchener, Ontario Byron Center, MI Taipei, Taiwan Neenah, WI Grayslake, IL Raw Materials-CompX’s primary raw materials are: · coiled steel (used in the Furniture Components business for the manufacture of precision ball bearing slides and ergonomic computer support systems); · zinc and brass (used in the Security Products business for the manufacture of locking mechanisms); · stainless steel (used in the Marine Components business for the manufacture of exhaust headers, pipes and other components); and · plastic resins (primarily used in the Furniture Components business for injection molded plastics in the manufacture of ergonomic computer support systems). These raw materials are purchased from several suppliers, are readily available from numerous sources and accounted for approximately 17% of our total cost of sales for 2010. CompX occasionally enters into supply arrangements for our commodity related raw materials to mitigate the short-term impact of future increases in raw material prices that are affected by commodity markets.While these arrangements do not necessarily commit us to a minimum volume of purchases, they generally provide for stated unit prices based upon achievement of specified purchase volumes which helps us stabilize our commodity related raw material costs.Commodity-related raw materials purchased outside of these arrangements are sometimes subject to unanticipated and sudden price increases. We generally seek to mitigate the impact of fluctuations in these raw material costs on our margins through improvements in production efficiencies or other operating cost reductions.In the event we are unable to offset raw material cost increases with other cost reductions, it may be difficult to recover those cost increases through increased product selling prices or raw material surcharges due to the competitive nature of the markets served by our products.Consequently, overall operating margins can be affected by commodity related raw material cost pressures.Commodity market prices are cyclical, reflecting overall economic trends, specific developments in consuming industries and speculative investor activities. - 6 - Patents and Trademarks– CompX holds a number of patents relating to component products, certain of which are believed to be important to its continuing business activity.Patents generally have a term of 20 years, and CompX’s patents have remaining terms ranging from less than one year to 12 years at December 31, 2010.CompX’s major trademarks and brand names include: Furniture Components Security Products Marine Components CompX Precision Slides® CompX Security Products® Custom Marine® CompX Waterloo® National Cabinet Lock® Livorsi Marine® CompX ErgonomX® Fort Lock® CMI Industrial Mufflers™ CompX DurISLide® Timberline® Custom Marine Stainless Dynaslide® Chicago Lock® Exhaust™ Waterloo Furniture STOCK LOCKS® The #1 Choice in Components Limited® KeSet® Performance Boating® TuBar® Mega Rim™ ACE II® Race Rim™ CompX eLock® CompX Marine™ Lockview® Software Sales, marketing and distribution-A majority of CompX’s component sales are direct to large OEM customers through our factory-based sales and marketing professionals supported by engineers working in concert with field salespeople and independent manufacturers' representatives. We select manufacturers' representatives based on special skills in certain markets or relationships with current or potential customers. A significant portion of CompX’s Security Products sales are made through distributors.We have a significant North American market share of cabinet lock security product sales as a result of the locksmith distribution channel.We support our locksmith distributor sales with a line of standardized products used by the largest segments of the marketplace.These products are packaged and merchandised for easy availability and handling by distributors and end users. A significant portion of CompX’s Furniture Component ergonomic product sales are made through value-added resellers and distributors.Value-added resellers generally provide services to end-customers in addition to those of a distributor, such as installation services or packaging our products with other products.We support our ergonomic value-added resellers by providing them with products that may be customized or packaged to meet their needs.We support our ergonomic distributor sales with a line of standardized products used by the largest segments of the marketplace. These products are packaged and merchandised for easy availability and handling by distributors and end users. In 2010, our ten largest customers accounted for approximately 38% of our total sales; however, no one customer accounted for more than 10% of our sales.Of the 38% of total sales, 13% related to two Security Products customers, 12% related to five Furniture Components customers and 13% related to three customers in both Security Products and Furniture Components.Overall, our customer base is diverse and the loss of any single customer would not have a material adverse effect on our operations. Competition -CompX operates in highly competitive markets, and competes primarily on the basis of product design, including ergonomic and aesthetic factors, product quality and durability, price, on-time delivery, service and technical support.CompX focuses efforts on the middle- and high-end segments of the market, where product design, quality, durability and service are valued by the customer.The Security Products and Furniture Components businesses compete against a number of domestic and non-U.S. manufacturers.CompX’s Marine Components business competes with small domestic manufacturers and is minimally affected by non-U.S. competitors. - 7 - International Operations - CompX has substantial operations and assets located outside the United States, principally Furniture Component operations in Canada and Taiwan.The majority of our 2010 non-U.S. sales are to customers located in Canada.These operations are subject to, among other things, currency exchange rate fluctuations.Our results of operations have in the past been both favorably and unfavorably affected by fluctuations in currency exchange rates.Political and economic uncertainties in certain of the countries in which we operate may expose us to risk of loss.We do not believe that there is currently any likelihood of material loss through political or economic instability, seizure, nationalization or a similar event.We cannot predict, however, whether events of this type in the future could have a material adverse effect on our operations.See Item 7 - "Management's Discussion and Analysis of Financial Condition and Results of Operations" and Item 7A – "Quantitative and Qualitative Disclosures About Market Risk." Regulatory and Environmental Matters - CompX’s operations are subject to federal, state, local and non-U.S. laws and regulations relating to the use, storage, handling, generation, transportation, treatment, emission, discharge, disposal, remediation of and exposure to hazardous and non-hazardous substances, materials and wastes ("Environmental Laws").CompX’s operations are also subject to federal, state, local and non-U.S. laws and regulations relating to worker health and safety.We believe that CompX is in substantial compliance with all such laws and regulations.To date, the costs of maintaining compliance with such laws and regulations have not significantly impacted our results.We currently do not anticipate any significant costs or expenses relating to such matters; however, it is possible future laws and regulations may require us to incur significant additional expenditures. Employees - As of December 31, 2010, CompXemployed the following number of people: United States Canada(1) Taiwan 74 Total Approximately 75% of the Canadian employees are represented by a labor union covered by a collective bargaining agreement that expires in January 2012, which provides for wage increases from 0% to 1% over the term of the contract. We believe our labor relations are good at all of our facilities. CHEMICALS - KRONOS WORLDWIDE, INC. Business Overview- Kronos is a leading global producer and marketer of value-added titanium dioxide pigments ("TiO2"), a base industrial product used in a wide range of applications.Kronos, along with its distributors and agents, sells and provides technical services for its products to over 4,000 customers in approximately 100 countries with the majority of sales in Europe and North America.We believe that Kronos has developed considerable expertise and efficiency in the manufacture, sale, shipment and service of its products in domestic and international markets. TiO2 is a white inorganic pigment used in a wide range of products for its exceptional ability to impart whiteness, brightness, opacity and durability.TiO2 is a critical component of everyday applications, such as coatings, plastics and paper, as well as many specialty products such as inks, food and cosmetics. TiO2 is widely considered to be superior to alternative white pigments in large part due to its hiding power (or opacity), which is the ability to cover or mask other materials effectively and efficiently.TiO2 is designed, marketed and sold based on specific end-use applications. - 8 - TiO2 is the largest commercially used whitening pigment because it has a high refractive rating giving it more hiding power than any other commercially produced white pigment.In addition, TiO2 has excellent resistance to interaction with other chemicals, good thermal stability and resistance to ultraviolet degradation.Although there are other white pigments on the market, we believe that there are no effective substitutes for TiO2 because no other white pigment has the physical properties for achieving comparable opacity and brightness or can be incorporated in as cost-effective a manner.Pigment extenders such as kaolin clays, calcium carbonate and polymeric opacifiers are used in a number of end-use markets as white pigments.However, these products are not able to duplicate the opacity performance characteristics of TiO2 and we believe that these products are unlikely to have a significant impact on the use of TiO2. TiO2 is considered a “quality-of-life” product. Demand for TiO2 has generally been driven by worldwide gross domestic product and has generally increased with rising standards of living in various regions of the world.According to industry estimates, TiO2 consumption, excluding China, has grown at a compound annual growth rate of approximately 2.6% since 1990.Per capita consumption of TiO2 in the United States and Western Europe far exceeds that in other areas of the world, and these regions are expected to continue to be the largest consumers of TiO2.We believe that North America and Western Europe account for approximately 24% and 33% of global TiO2 consumption, respectively.Markets for TiO2 are increasing in South America, Eastern Europe, the Far East and China and we believe that these markets will become significant as economies in these regions continue to develop and quality-of-life products, including TiO2, experience greater demand. In recent years, global production capacity for TiO2 has modestly increased primarily due to debottlenecking existing chloride production facilities.However, during 2008 and 2009, several TiO2 manufacturers permanently reduced capacity at high operating cost facilities in Europe, North America and China, in part in connection with environmental-related issues.Decreased capacity, along with the decline in customer inventories which occurred in the first half of 2009, led to industry-wide tightness in TiO2 inventories.As a result of these factors, TiO2 selling prices began to increase in the second half of 2009 and continued to increase during 2010.Further increases in TiO2 selling prices are expected to be implemented in 2011.We believe the decreased capacity, higher demand and improved pricing should result in improved operating rates and product margins for TiO2 producers. Products and End-Use Markets- Kronos, including its predecessors, has produced and marketed TiO2 in North America and Europe, its primary markets, for over 80 years.In Europe and North America, we estimate Kronos’ current market share at 22% and 19%, respectively.We believe that Kronos is the largest producer of TiO2 in Europe with approximately one-half of its sales volumes attributable to markets in Europe.The table below shows Kronos’ market share for our Europe and North America for the last three years. Europe 19% 19% 22% North America 16% 16% 19% - 9 - We believe that Kronos is the leading seller of TiO2 in several countries, including Germany, with an estimated 14% share of worldwide TiO2 sales volume in 2010.Overall, Kronos is the world’s third-largest producer of TiO2. Kronos offers customers a broad portfolio of products that include over 40 different TiO2 pigment grades under the Kronos® trademark which provide a variety of performance properties to meet customers’ specific requirements.Kronos’ major customers include domestic and international paint, plastics and paper manufacturers.Kronos ships TiO2 to customers in either a powder or slurry form via rail, truck or ocean carrier.Sales of its core TiO2 pigments represented approximately 90% of Kronos’ net sales in 2010.Kronos and its agents and distributors primarily sell and provide technical services for Kronos products in three major end-use markets:coatings, plastics and paper.The following tables show Kronos’ approximate sales volume by geographic region and end use for the year ending December 31, 2010: Sales Volumes Percentages by Geographic Region Sales Volumes Percentages by End Use Europe 53% Coatings 52% North America 33% Plastics 35% Asia Pacific 10% Other 8% Rest of world 4% Paper 5% Some of the principal applications for Kronos’ products include coatings, plastics and paper. Kronos produces high purity sulfate process anatase TiO2 used to provide opacity, whiteness and brightness in a variety of cosmetic and personal care products, such as skin cream, lipstick, eye shadow and toothpaste.Our TiO2 is also found in food products, such as candy and confectionaries, and in pet foods where it is used to obtain uniformity of color and appearance.In pharmaceuticals, TiO2 is used commonly as a colorant in pill and capsule coatings as well as in liquid medicines to provide uniformity of color and appearance.Kronos® purified anatase grades meet the applicable requirements of the CTFA (Cosmetics, Toiletries and Fragrances Association), USP and BP (United States Pharmacopoeia and British Pharmacopoeia) and the FDA (United States Food and Drug Administration). Kronos’ TiO2 business is enhanced by the following three complementary businesses, which comprised approximately 10% of its net sales in 2010: · Kronos owns and operates two ilmenite mines in Norway pursuant to a governmental concession with an unlimited term.Kronos commenced production from its second mine in 2009.Ilmenite is a raw material used directly as a feedstock by some sulfate-process TiO2 plants.We believe that Kronos has a significant competitive advantage because its mines supply the feedstock requirements for all of its European sulfate-process plants.Kronos also sells ilmenite ore to third-parties, some of which are competitors.The mines have estimated ilmenite reserves that are expected to last at least 60 years. · Kronos manufactures and sells iron-based chemicals, which are co-products and processed co-products of the sulfate and chloride process TiO2 pigment production.These co-product chemicals are marketed through Kronos’ Ecochem division and are primarily used as treatment and conditioning agents for industrial effluents and municipal wastewater as well as for the manufacture of iron pigments, cement and agricultural products. - 10 - · Kronos manufactures and sells titanium oxychloride and titanyl sulfate, which are side-stream specialty products from the production of TiO2.Titanium oxychloride is used in specialty applications in the formulation of pearlescent pigments, production of electroceramic capacitors for cell phones and other electronic devices.Titanyl sulfate productions are used in pearlescent pigments, natural gas pipe and other specialty applications. Manufacturing, Operations and Properties - Kronos produces TiO2 in two crystalline forms: rutile and anatase.Rutile TiO2 is manufactured using both a chloride production process and a sulfate production process, whereas anatase TiO2 is only produced using a sulfate production process.Many end-use applications can use either form, especially during periods of TiO2 supply tightness such as that in which Kronos is currently experiencing.The chloride process is the preferred form for use in coatings and plastics, the two largest end-use markets.Due to environmental factors and customer considerations, the proportion of TiO2 industry sales represented by chloride process pigments has increased relative to sulfate process pigments and in 2010, chloride process production facilities represented approximately 60% of industry capacity.The sulfate process represents a much smaller percentage of annual global TiO2 production and is preferred for use in selected paper products, ceramics, rubber tires, man-made fibers, food and cosmetics.Once an intermediate TiO2 pigment has been produced by either the chloride or sulfate process, it is “finished” into products with specific performance characteristics for particular end-use applications through proprietary processes involving various chemical surface treatments and intensive micronizing (milling). · Chloride Process.The chloride process is a continuous process in which chlorine is used to extract rutile TiO2.The chloride process typically has lower manufacturing costs than the sulfate process due to higher yield, less waste, lower energy requirements and lower labor costs.This process has also gained market share over the sulfate process because of the relatively lower upfront capital investment in plant and equipment required.The chloride process produces less waste than the sulfate process because much of the chlorine is recycled and feedstock bearing higher titanium content is used.The chloride process produces an intermediate base pigment with a wide range of properties. · Sulfate Process.The sulfate process is a batch process in which sulfuric acid is used to extract the TiO2 from ilmenite or titanium slag.After separation from the impurities in the ore (mainly iron) the TiO2 is precipitated and calcined to form an intermediate base pigment ready for sale or can be upgraded through finishing treatment. Kronos produced 524,000 metric tons of TiO2 in 2010, up from the 402,000 metric tons produced in 2009.Such production amounts include its 50% interest in the TiO2 manufacturing joint-venture discussed below.Kronos’ average production capacity utilization rates were near full capacity in 2008 and 2010 and approximately 76% in 2009.In late 2008, and as a result of the sharp decline in global demand, Kronos experienced a build up in inventory levels.In order to decrease inventory levels and improve liquidity, Kronos implemented production curtailments during the first half of 2009.Consequently, Kronos’ average production capacity utilization rates were approximately 58% during the first half of 2009 as compared to 94% during the second half of 2009. Kronos operates four TiO2 plants in Europe (one in each of Leverkusen, Germany; Nordenham, Germany; Langerbrugge, Belgium; and Fredrikstad, Norway).In North America, Kronos has a TiO2 plant in Varennes, Quebec, Canada and, through the manufacturing joint venture described below, a 50% interest in a TiO2 plant in Lake Charles, Louisiana. - 11 - Kronos’ production capacity in 2010 was 532,000 metric tons, approximately three-fourths of which was from the chloride production process.The following table presents the division of Kronos’ 2010 manufacturing capacity by plant location and type of manufacturing process: % of Capacity by TiO2 Manufacturing Process Facility Description Chloride Sulfate Leverkusen, Germany (1) TiO2 production, chloride and sulfate process, co-products 41
